Case 6:20-cv-00666-ADA Document 41-1 Filed 05/24/21 Page 1 of 4




                      EXHIBIT A
       Case 6:20-cv-00666-ADA Document 41-1 Filed 05/24/21 Page 2 of 4




EXHIBIT A: JOINT CLAIM CONSTRUCTION CHARTS FOR DISPUTED CLAIM
TERMS


  Term and Asserted                Plaintiff’s Proposed           Defendant’s Proposed
       Claims                         Construction                    Construction
“Data”                       Plain and Ordinary Meaning       “biological data”

•   ’188 patent (claims 1,
    8, 11, 13, 18, 19)
•   ’959 patent (claims 1,
    10, 12, 16)
•   ’483 patent (claim
    18)
•   ’685 patent (claims 1-
    4, 7-8, 12-15, 18)

Proposed by Intel

“Support Vector              Plain and ordinary meaning.      “a supervised mathematical
Machine”                                                      learning algorithm that
                           Alternatively, if the Court        constructs an optimal margin
•   ’188 patent (claims 1- determines a construction is       classifier and classifies data
    2, 10, 13, 17, 19-20)  needed, “a supervised learning     along an optimal separating
•   ’959 patent (claims 1, process that classifies data along hyperplane that is determined
    12, 16)                an optimal separating hyperplane by a subset of training data”
•   ’483 patent (claims 1, that is determined by a subset of
    7, 13, 18, 22, 32)     training data”
•   ’685 patent (claims 7,
    18)

Proposed by Intel

“the kernel data”            Plain and Ordinary Meaning       “components of the kernel
                                                              matrix that are updated during
•   ’685 patent (claims 1,   Alternatively, if the Court      training of a support vector
    3-4, 7, 12, 14-15)       determines a construction is     machine”
                             needed, “components of the
Proposed by Intel            kernel matrix”


“Repeating” terms            Plain and Ordinary Meaning       ’188 patent: “performing
                                                              recursive feature elimination
•   ’188 patent (claims 1,                                    by repeating steps (a) through
    13, 19)                                                   (d) for a plurality of iterations”


                                               i
       Case 6:20-cv-00666-ADA Document 41-1 Filed 05/24/21 Page 3 of 4




•   ’959 patent (claims 1,                         ’959 patent: “performing
    12, 16)                                        recursive feature elimination
•   ’483 patent (claims 1,                         by repeating steps (c) through
    6-7, 13, 18, 22, 32)                           (e) for a plurality of iterations”
•   ’685 patent (claims 1,
    7, 12, 18)
                                                   ’483 patent:
Proposed by Intel                                  • Claims 1/22: “performing
                                                      recursive feature
                                                      elimination by repeating
                                                      steps (c) through (d) for the
                                                      reduced set of features for
                                                      a plurality of iterations”
                                                   • Claim 7: “performing
                                                      recursive feature
                                                      elimination by repeating
                                                      the steps of eliminating at
                                                      least one feature,
                                                      generating an updated
                                                      kernel matrix and
                                                      determining an updated
                                                      value”
                                                   • Claims 13/32: “performing
                                                      recursive feature
                                                      elimination by repeating
                                                      steps (c) through (e)”
                                                   • Claim 18: “performing
                                                      recursive feature
                                                      elimination by repeating
                                                      steps eliminating,
                                                      calculating an updated
                                                      kernel matrix and
                                                      determining an updated
                                                      value for a plurality of
                                                      iterations”

                                                   ’685 patent:
                                                   • Claims 1/12: “performing
                                                      recursive feature
                                                      elimination by repeating of
                                                      eliminating the at least one
                                                      feature from the group and
                                                      updating the value for each
                                                      feature of the group”
                                                   • Claim 7: “performs
                                                      recursive feature

                                     ii
Case 6:20-cv-00666-ADA Document 41-1 Filed 05/24/21 Page 4 of 4




                                                elimination by repeating of
                                                eliminating the at least one
                                                feature from the group and
                                                updating the value for each
                                                feature of the group”
                                            •   Claim 18: “performing
                                                recursive feature
                                                elimination by repeating
                                                steps eliminating,
                                                calculating an updated
                                                kernel matrix and
                                                determining an updated
                                                value for a plurality of
                                                iterations”




                              iii
